Mr. Justice del Toro
delivered the opinion of the court.
It waso charged that Miguel Moll wilfully carried on his person a revolver which he drew in the middle of a street of Adjuntas on October 25, 1919,. and fired five shots.
After a trial in the district court the defendant was found guilty and sentenced to pay a fine of $5 or to be imprisoned one day for each dollar not paid, whereupon he appealed to this court.
The evidence examined by the prosecution at the trial and considered by the court consisted of the testimony of three witnesses. Two of them were insular policemen who testified substantially that upon hearing some shots they went to the place where they were fired and found two men fighting at a dance; that they searched the men and found no weapons; that they then approached the defendant, who was standing in the street, and asked him if he knew who had fired the shots, whereupon he answered: “I fired them so that you would come and arrest these men who were brawling *734in that house.” The defendant did not have the revolver. The other witness testified that the defendant “fired the shots because of a disturbance there; that he took the revolver from Pelayo Aparicio who was with him in order to summon aid, as he said that the police would come as soon as they heard the shots,” and that the defendant immediately returned the revolver to Aparicio.
We are of the opinion that the evidence is not sufficient to support the judgment of conviction.
The statute supposed to have been violated provides that if any person shall carry on or about his person, saddle, saddle-bags or panniers, any pistol, dirk, dagger, sling-shot, sword, sword-cane, cudgel, spear or knuckles, he shall be liable to certain punishment. Section 5994, Compilation of 1911.
Therefore, the intention of the law is to punish one who carries such a weapon on or about his person, but it does not include one who may casually take it in his hand, " and' this is all that the defendant is shown to have done. The evidence for the prosecution shows that the defendant had a revolver in his hand for some moments and fired several shots with it, but it also shows that he was not the owner of the weapon; that he did not carry it on his person nor keep it in his possession, but only used it for the express purpose of attracting the immediate attention of the police so that they might know of a fight between two men.
The judgment appealed from must be reversed and the defendant discharged.

Reversed.

Chief Justice Hernández and Justices Wolf, Aldrey and Butchison concurred.